[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO CORRECT (#176)
I have reviewed my memorandum of decision in the above case which was filed in the Clerk's Office on January 7, 1991. The plaintiff has correctly set forth in his motion the language of paragraph 4.r. which does read as follows:
    "The defendant shall have right or interest in or to any part of the PLTF's pension."
There is an omission of the word "no" before the word "right" in said paragraph.
Accordingly the memorandum of decision is corrected by adding to paragraph 4.r. the word "no" before the word "right" so that the order embodied in said paragraph shall read as follows:
    "4.r. The DEFT shall have no right or interest in or to the PLTF's pension."
JOHN OTTAVIANO, JR. STATE TRIAL REFEREE CT Page 1506
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1507
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1508
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1509